Exhibit 10.16

 

<Date>

 

<Name>

<Address>

<City, State, Zip>

 

Dear <First Name>:

 

The Board of Directors of CarMax, Inc. wants to provide you with an opportunity
to share in the success of our Company.

 

Accordingly, I am pleased to inform you that, as of                     ,
200     (the “Grant Date”), the Compensation Committee of the Company’s Board of
Directors exercised its authority pursuant to the Amended and Restated 2002
Stock Incentive Plan (the “Plan”) and granted you non-statutory options to
purchase shares of the Common Stock of CarMax, Inc. (“CarMax Options”) as set
forth herein. These options are not qualified for Incentive Stock Option tax
treatment. Limited stock appreciation rights (“SARs”), described below, were
also granted in connection with these options.

 

Number of Shares Subject to Option:    <NUMBER> Option Price Per Share:    <$>

 

Vesting of Options

 

Your date for measuring vesting (“Vesting Date”) is                     ,
200    . The ability to acquire CarMax Options will vest according to the
following schedule: one-fourth on                     , 200    , one-fourth on
                    , 200    , one-fourth on                     , 200    , and
one-fourth on                     , 200    . In other words, on
                    , 200    , and on each of the three succeeding anniversaries
of that date, you shall become entitled to exercise cumulatively a total of 25%,
50%, 75% and 100%, respectively, of the option shares. Notwithstanding any other
provision contained in this agreement, no portion of the CarMax Options may vest
until a minimum of six months from the date of issuance, including options that
would otherwise immediately vest following your death, disability, or
retirement.

 

Termination of Options

 

The CarMax Options shall terminate upon the earliest to occur of the following
conditions:

 

  1. Expiration. The CarMax Options will expire on                     , 200    
(the “Expiration Date”).

 

  2. By Death, Disability, Retirement or Involuntary Termination Without Cause;
Immediate Vesting. If your employment by the Company terminates because you die,
become disabled or retire (in accordance with retirement eligibility provisions
of the Company’s retirement plan), or by reason of an involuntary termination
without cause as defined in your Executive Employment Agreement dated
                    , 200     (“Involuntary Termination Without Cause”), all of
your CarMax Options covered by this agreement will become immediately vested,
effective as of the date of your termination. For termination by reason of death
or disability, you, your personal representative, distributees, or legatees, as
applicable, must exercise your vested CarMax Options within one (1) year of your
termination date or they will expire. For termination by reason of retirement or
for Involuntary Termination Without Cause, you must exercise your vested CarMax
Options within three (3) months of your termination date or they will expire.



--------------------------------------------------------------------------------

  3. Termination For Cause. Upon termination of your employment with CarMax for
cause as defined in your Executive Employment Agreement dated
                    , 200     (termination for “Cause”), your CarMax Options
will terminate immediately.

 

  4. Resignation; Leave. In the event that you resign from CarMax, you must
exercise your vested CarMax Options within three (3) months of your termination
date or they will expire. Options that have not vested by your termination date
will expire on your termination date. Employees on authorized leave will not be
considered as having terminated merely by reason of the leave and will continue
to be eligible to exercise and sell their CarMax Options during the period of
the leave.

 

Exercise of Options

 

When the CarMax Options are exercisable, you may purchase CarMax shares under
your option grant by:

 

  1. Giving written notice to CarMax, signed by you, stating the number of
shares you have elected to purchase.

 

  2. Remitting payment of the purchase price in full. You may deliver previously
owned shares of CarMax, Inc. stock in satisfaction of all or any part of the
purchase price or make other arrangements satisfactory to CarMax regarding
payment of the purchase price.

 

  3. Remitting payment to satisfy the income tax withholding requirements for
non-statutory options.

 

Change of Control; SARs

 

Notwithstanding anything to the contrary herein, if a Change of Control as
defined in the Plan occurs, all unexpired and unvested CarMax Options granted
hereunder shall immediately vest and you shall have the right during the period
beginning on the date of the Change of Control and ending on the Expiration Date
to exercise any and all such CarMax Options in accordance with the provisions
contained herein. The vested portion of the CarMax Options may be exercised at
any time during the period beginning with the vesting date and ending on
                    , 200     (the “Expiration Date”).

 

Also, following a Change of Control, you may choose to exercise the SARs granted
hereunder in lieu of exercising those CarMax Options which have immediately
vested. Doing so will relieve you of the obligation to pay for the exercise of
your CarMax Options as described above and, instead, will allow you to receive a
cash payment of the net value of your SARs as calculated below without having to
remit any payment to the Company. The SARs granted in connection with the
options are limited SARs and may be exercised in accordance with the Plan and
the terms hereof as follows:

 

  1. The SARs shall only be exercisable if a Change of Control occurs. In such
event, they will be exercisable at any time during a period of 90 days beginning
on the date the Change of Control occurs unless such date is before
                    , 200    , in which case the 90 days will begin on
                    , 200    . To the extent that the SARs or their underlying
options are not exercised during an exercise period, the SARs will become
unexercisable again until such time as another Change of Control occurs or
                    , 200    , when they expire.

 

  2. When the SARs become exercisable, you may purchase CarMax shares under your
option grant by giving written notice to CarMax, signed by you, stating the
number of SARs that you are exercising.



--------------------------------------------------------------------------------

  3. Upon exercise of the SARs, you shall receive in exchange from the Company
an amount equal to the excess of (x) the fair market value of the Company’s
Common Stock on the date of exercise, over (y) the option price of the Common
Stock covered by the underlying option. The fair market value of the Company’s
Common Stock on the date of exercise shall be deemed to be the greater of:

 

a) The closing price of the Company’s Common Stock on the exchange on which it
is then traded on the date immediately preceding the date of exercise; or

 

b) The highest closing price of the Company’s Common Stock on the exchange on
which it is then traded, during the 90 days immediately preceding the Change of
Control.

 

  4. The Company’s obligation arising upon exercise of the SARs shall be paid in
cash.

 

  5. To the extent a SAR is exercised, the underlying CarMax Option must be
surrendered. The underlying CarMax Option, to the extent surrendered, shall no
longer be exercisable.

 

Stock Splits

 

If the number of outstanding shares of CarMax’s Common Stock is increased or
decreased as a result of a stock dividend, stock split, subdivision or
consolidation of shares, or other similar change in capitalization, the number
of CarMax shares for which you have unexercised CarMax Options and the option
price will automatically be adjusted (i) so as to preserve the ratio that
existed immediately before the change between the number of such shares and the
total number of shares of CarMax stock previously outstanding, and (ii) so that
your aggregate option price remains the same; provided, however, that CarMax
will not be required to issue any fractional shares upon exercise of your
options as a result of such adjustment.

 

Stock Certificates

 

CarMax may place on any certificate representing CarMax stock issued upon the
exercise of a CarMax Option any legend deemed desirable by its counsel to comply
with Federal or state securities laws (or may take equivalent action with
respect to any uncertificated shares of CarMax stock), and may require from you
a customary written indication of your investment intent. Until you have made
any required payment, including any withholding taxes, and have had issued to
you a certificate (or other written confirmation of ownership in the
uncertificated shares) for the shares of CarMax stock acquired, you shall
possess no shareholder rights with respect to the shares.

 

Non-Transferability; Legal Fees

 

The CarMax Options are not transferable by you otherwise than by will or by the
laws of descent and distribution and are exercisable during your lifetime only
by you. The grant of these CarMax Options does not obligate CarMax to continue
your employment after the grant. If there is any litigation involving CarMax
Options, each party will bear its own expenses, including all legal fees, except
that in the event of an action brought by you under this Agreement following a
Change in Control, then insofar as such action is not deemed to be frivolous by
the arbitrator, the Company shall bear all expenses related to the arbitration,
including all legal fees incurred by you. The Compensation Committee of the
Company’s Board of Directors shall have the authority to interpret and
administer this agreement.

 

Please indicate your acceptance of the terms and conditions pertaining to the
stock options granted herein by signing your name in the space provided below
and returning one copy to the attention of Keith Browning, Executive Vice
President & Chief Financial Officer. When signed by you, this letter will become
a Stock Option Agreement between you and CarMax. This letter will



--------------------------------------------------------------------------------

not be effective as a Stock Option Agreement unless it is signed and returned to
Keith Browning at the CarMax Corporate Headquarters (4900 Cox Road, Glen Allen,
VA 23060), as soon as possible, but in no event later than                     ,
200    . Such acceptance places no obligation or commitment on you to exercise
the options.

 

Please return this agreement in a separate envelope via intercompany mail. Do
not use overnight mail to return the agreement.

 

Sincerely,

 

Austin Ligon

President & Chief Executive Officer

 

ACCEPTED:        

 

--------------------------------------------------------------------------------

Signature        

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Printed Name       Social Security Number

 

--------------------------------------------------------------------------------

        Date        